EMPLOYMENT AGREEMENT THIS AGREEMENT made as at the 1st day of January 2007. BETWEEN: VIREXX MEDICAL CORP. having an office at the City of Edmonton, in the Province of Alberta, (hereinafter called the "Employer"), OF THE FIRST PART, - and - HUBERT ENG of the City of Edmonton, in the Province of Alberta, (hereinafter called the "Employee"), OF THE SECOND PART, WHEREAS: A. The Employee has agreed to terms of employment with the Employer in the capacity and position of Director, AIT Platform; and B. The Employer and the Employee wish to confirm their relationship upon the terms and conditions as provided in this Agreement. NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual covenants and agreements referred to herein, and the sum of TEN DOLLARS ($10) now paid or to be paid on behalf of the Employer to the Employee, the receipt and sufficiency of which consideration is hereby acknowledged, the parties covenant and agree as follows: ARTICLE 1.INTERPRETATION 1.1Number and Gender Words importing the singular number only shall include the plural and vice versa and words importing the masculine gender shall include the feminine gender and words importing persons shall include firms and corporations and vice versa. 1.2Division The division of this Agreement into Articles and Sections forms no part of this Agreement and shall be deemed to have been inserted and done for convenience only. 1.3Headings The headings of all the Articles and Sections hereof and the table of contents, if any, are inserted for convenience of reference only and shall not affect the construction or interpretation of this Agreement. 1.4Recitals All recitals to this Agreement shall be included in and form part of this Agreement. 1.5Continuance of Agreement The provisions of this Agreement shall continue in effect until the final performance of all the respective obligations set forth herein or until amended or altered by agreement in writing. 1.6Agreement Supersedes This Agreement represents a composite of all previous agreements, if any, reached to date and that hereafter, this Agreement and the Employee Confidentiality Agreement, a copy of which is annexed hereto as Schedule “B”, are the only agreements between the parties with respect to the matters contemplated by this Agreement, and shall supersede and replace any discussion letter or form of Agreement, oral or written, which may exist as of the date of execution and delivery of this Agreement. 1.7Applicable Law This Agreement shall be governed by the laws of the Province of Alberta. 1.8Schedules The following schedules are incorporated into and form part of this Agreement: Schedule
